*1416Appellate counsel seeks to be relieved of his assignment of representing defendant upon the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record, we disagree. We discern at least one issue of arguable merit related to the validity of the waiver of the right to appeal that may affect other potential appellate issues (see People v Roche, 82 AD3d 1364, 1365 [2011]; People v Morton, 45 AD3d 1191, 1191 [2007]). Accordingly, without passing judgment upon the ultimate merit of this issue, we grant counsel’s application and assign new counsel to address this issue and any others that the record may disclose (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Rose, J.E, Lahtinen, Kavanagh, Stein and Egan Jr., JJ., concur. Ordered that the decision is withheld, application to be relieved of assignment granted and new counsel to be assigned.